Ethridge, J.,
delivered the opinion of the court.
“The single question submitted for the decision of this court on this appeal is whether the repealing clause in chapter 207^ Laws of 1920, repeals all of the laws under which the county bonds mentioned were authorized to be issued,” says the appellant in its brief.
Chapter 207, Laws of 1920, in section 1 provides for the issuance of bonds of the character involved in this suit and prescribes in detail the character and maturity of such bonds.and for an election. The petition for mandamus Was for the purpose of compelling the board to issue bonds under chapter 50, Laws of 1917. A careful consideration of the two chapters convinces us that chapter 207, Laws of 1920, supercedes chapter 50, Laws Extra Sess. 1917, and bonds not already issued must be issued in conformity to said chapter 207, Laws of 1920. Tt follows, from the foregoing, that the writ of mlandamus was properly denied.
Affirmed.